STONE, J.
Elementary writers, in speaking of the measure of proof necessary to insure conviction in a criminal case, have frequently said, “in cases of doubt, it is safer to acquit than to convict or condemn.” — Best on Ev., sections 49, 95, 440; 2 Hale’s PI. Cr. 289. This is but the complement of that other maxim, often quoted, and sometimes perverted, “that it is better that many guilty persons should escape, than that one innocent person should be made to suffer.” Mr. Best, in his excellent treatise on Evidence, section 95, speaking of these maxims, says, they “are often perverted to justify the acquittal of persons, of whose guilt no reasonable doubt could exist.” He adds : “There are other maxims which should not be forgotten: ‘It is the interest of the commonwealth that malefactors do not go unpunished’; and, ‘He threatens the innocent, who spares' the guilty.’ ” The language we are criticising declares a safe and humane rule for the guidance of both courts and juries. Neither the law nor the exigencies of society demand or approve the punishment of the innocent, or of the doubtfully guilty. Doubts are resolved in favor of the accused. Juries should never convict, until the fact of guilt is made morally certain by the evidence. This is the mandate.of the law, and is the birthright of both the English and the American citizen.
But, in trials on criminal accusations, it is not every species of doubt that calls for an acquittal. “A doubt which requires an acquittal, must be actual and substantial, not mere possibility, or speculation.” It must be a reasonable *166doubt; “that state of the case, which, after the entire comparison and consideration of all the evidence, leaves the minds of the jury in that condition, that they cannot say they have an abiding conviction, to a moral certainty, of the truth of the charge.” — Coleman’s case, 59 Ala. 52. There are degrees of doubt, as there are of most mental convictions. Moral certainty, excluding all reasonable doubts, is the measure of proof required in criminal cases.
The'charge asked in this case was calculated to mislead. It did not discriminate between the degrees of doubt, nor define the doubt which would require or authorize an acquittal. In laying down a rule for the government of a jury, accuracy, clearness, and precision should be studied and sought after. It is never a reversible error to refuse a charge, the tendency of which, unexplained, is to mislead, or which, considered in connection with the evidence, requires explanation of one or more of its propositions to render it a safe and certain guide for the jury. — Duvall & Pelham v. The State, at the present term; Bernstein v. Humes, 60 Ala. 582; Durr v. Jackson, 59 Ala. 203; Green v. The State, lb. 68; Washington v. The State, 58 Ala. 355; Thrash v. Bennett, 57 Ala. 156; McWilliams v. Rodgers, 56 Ala. 87. The charge asked and refused in this case correctly states, “in cases of doubt, it is safer to acquit than to convict.” In failing, however, to define the character or degree of doubt which demands • the acquittal, the proposition, as an instruction to the jury, is faulty.
The judgment is affirmed.